           Case 1:19-cv-00487-JPC Document 88 Filed 06/17/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PEARSON EDUCATION, INC. et al.,                                        :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   19 Civ. 487 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
GEOFFREY LABOS et al.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiffs filed a motion for default judgment against Defendant Szymanska on December

11, 2020. Dkt. 57. The Court ordered that Szymanska appear and show cause at a hearing on

February 4, 2021 why an order should not be issued granting a default judgment against her. Dkt.

68. Szymanska, proceeding pro se, appeared at the February 4, 2021 hearing and requested an

extension to file her opposition to Plaintiffs’ motion for default judgment. Dkt. 80 at 12-13. The

Court granted this request, id. at 17, and Szymanska filed her opposition on March 19, 2021, Dkt.

82. Plaintiffs filed a reply on April 5, 2021. Dkt. 85.

        Plaintiffs and Szymanska are directed to appear before the undersigned for a hearing on July

20, 2021, at 10:30 a.m. At the scheduled time, counsel for all parties should call (866) 434-5269,

access code 9176261.

        The parties should be prepared to discuss whether vacatur of the Certificate of Default

entered against Szymanska, Dkt. 54, is appropriate under the standard articulated by the Second

Circuit in Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993): “(1) whether the default

was willful; (2) whether setting aside the default would prejudice the adversary; and (3) whether a

meritorious defense is presented.” Specifically, Szymanska should be ready to discuss what defense
          Case 1:19-cv-00487-JPC Document 88 Filed 06/17/21 Page 2 of 2


she plans to present against Plaintiffs’ claims if this Court were to vacate the Certificate of Default

entered against her.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant

Szymanska at 24 Greendust Court, Brampton, Ontario Canada, L6S 5K2. Further, Plaintiffs are

directed to serve Szymanska, at the email address identified for her at the February 4, 2021 court

appearance, with this Order and file an affidavit of service on ECF by June 22, 2021.

       SO ORDERED.

Dated: June 15, 2021                                  __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  2
